Citation Nr: 1101601	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on a personal assault.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified at a hearing via video-conference before 
the undersigned Veterans Law Judge in March 2008.  A transcript 
of those proceedings has been associated with the Veteran's 
claims file.

By way of background, the Veteran's claims were initially 
adjudicated by the Board in a decision issued in March 2009.  
However, pursuant to a Memorandum Decision issued by the United 
States Court of Appeals for Veterans Claims (Court) in June 2010, 
and the case has now been returned to the Board for action in 
compliance with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As referenced above, this case has been returned to the Board for 
compliance with the June 2010 Court's Order, which instructs that 
the case should be remanded to the RO so that the Veteran may be 
afforded a VA examination with regard to his service connection 
claim for a lower back disorder and so that further efforts to 
corroborate the Veteran's reported PTSD stressor, an in-service 
personal assault, may be undertaken.

With regard to the Veteran's claim seeking service connection for 
a lower back disorder, the Board notes that as outlined in the 
vacated decision, the Veteran reported experiencing back pain 
during service on July 1, 1985, and no corresponding diagnosis of 
a back disorder was noted.  As reflected in this service 
treatment record, the Veteran was instructed to return for 
further care if his back pain continued, and no subsequent 
service treatment records reflect the Veteran's reports of 
experiencing any back pain.  Rather, a service treatment record 
created on July 5, 1985 reflects the Veteran's gastrointestinal 
complaints, with no reference to any continued back pain.  
However, as agreed by the parties to the Joint Motion, the 
Veteran, who is currently diagnosed with a lower back disorder 
and reported experiencing back pain once during his three months 
of active service, should be afforded a VA examination to address 
the potential relationship between any currently diagnosed lower 
back disorder and service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted). 

In that regard, and as discussed in the Board's vacated decision, 
the evidence of record first reflects the Veteran's report of 
experiencing back pain after service in 1999, at which time the 
Veteran attributed his back pain to a post-service accident that 
occurred in 1987.  Subsequent treatment records reflect the 
Veteran's involvement in a motor vehicle accident in July 2000, 
at which time he was diagnosed with lumbosacral spine strain 
secondary to trauma, and more recent private treatment records 
reflect diagnoses of herniated discs in 2004 and spondylotic 
changes in 2005.  Accordingly, the Board finds that the VA 
examination and medical opinion provided to the Veteran should 
also consider the Veteran's 1987 post-service accident and 2000 
post-service motor vehicle accident when addressing the etiology 
of the Veteran's currently diagnosed lower back disorder.  The 
Board further notes the Veteran has argued that the Board erred 
by failing to specifically address a private September 2006 MRI 
report noting clinical evidence of trauma to the Veteran's sacrum 
sustained when he was between the ages of 15 and 25, as this 
window could encompass the Veteran's three-month period of 
service in 1985, at which time the Veteran was approximately 18 
years old, (although it also encompasses the time when the 
Veteran reported he sustained a post-service back injury).  
Accordingly, the examiner should address the 2006 MRI report when 
offering a medical opinion regarding the etiology of the 
Veteran's current lower back disorder.

With regard to the Veteran's claim seeking service connection for 
PTSD based on an in-service personal assault, further efforts to 
attempt to verify the Veteran's in-service stressor should be 
made.  In that regard, the Court noted that the RO advised the 
Veteran:

If you are able to provide VA the name and home state 
of a member or members of your boot camp platoon, VA 
may be able to contact the veteran and provide him 
your address if he wants to respond to you.  To do 
this you would have to know the veteran's first and 
last name, and at least the state the veteran was 
from.  

The Court went on to note that the record appears to contain a 
list of all the members of the Veteran's boot camp platoon along 
with their Social Security numbers, and then faulted the Board 
for failing to fully discuss this list and what efforts were 
undertaken by the RO to seek verification of the Veteran's 
stressor from the listed individuals.  

The Board notes that the RO requested the Veteran identify the 
names of individuals who might assist him in an October 2006 
letter, and that the list of the members of the boot camp platoon 
is associated with the claims file as the Court observed.  Thus, 
now that VA has this list, the RO should undertake whatever 
development they had in mind when they sought it.  As it is not 
entirely obvious what that development would be, it is difficult 
to direct any action.  Likely, that would entail something along 
the lines of verifying if any of those individuals were in the VA 
system, and requesting that they contact the Veteran and provide 
him with whatever was thought useful for the claim.  

The Board further finds that the Veteran should be provided with 
a VA examination to determine whether the Veteran currently has 
PTSD as the result of his reported in-service personal assault.  
As outlined in the Board's vacated decision, the Veteran's post-
service medical records include diagnoses of schizoaffective 
disorder, panic disorder, anxiety disorder not otherwise 
specified, and schizotypal personality disorder, as well as a 
diagnosis of PTSD in conjunction with an October 2006 psychiatric 
evaluation in which the Veteran stated that his purpose for the  
evaluation was to obtain a diagnosis of PTSD for VA compensation 
purposes.  Additionally, a November 2006 private psychiatric 
evaluation notes only a provisional diagnosis of PTSD that was 
linked to either the Veteran's reported childhood experiences or 
his reported military experience.  Furthermore, the Board notes 
that the Veteran has recently submitted an April 2010 
psychological examination that reflects a diagnosis of PTSD as 
secondary to the Veteran's reported military trauma.  The 
psychologist who prepared the 2010 evaluation noted that while 
the Veteran had a "poor family of origin environment" in which 
he experienced traumatic events, dropped out of school, and used 
drugs before entering the military, the Veteran was deemed 
psychiatrically sound upon his entry to service and did not 
exhibit the symptoms of PTSD until after his reported trauma 
during his brief period of service.   Thus, the evidence of 
record reflects that the Veteran has been diagnosed with many 
psychiatric disorders, including PTSD, and that both the 
Veteran's pre-service traumatic experiences and reported in-
service personal assault have been suggested to be the cause of 
his current PTSD.  As PTSD is a psychiatric disorder noted to 
develop sometime after the occurrence of a stressful experience 
(thus making in plausible that the Veteran could have been deemed 
psychiatrically sound upon his entrance to service and still 
currently have PTSD as the result of his pre-service formative 
experiences), the VA examiner is asked to address the etiology 
and potential correlation to service of any currently diagnosed 
psychiatric disorder, including PTSD.

Accordingly, the case is REMANDED for the following action:

1.  With the list of the members of the 
Veteran's boot camp platoon associated with 
the claims file, the RO should undertake 
whatever development it considered 
appropriate when it sought that list in 2006.  
Should that entail requesting those 
individuals contact the Veteran, or having 
the Veteran contact them, appropriate 
authorization should be secured before VA 
engages in that action.  In any case, 
whatever action the RO takes should be 
documented.   

2.  The RO should request the Veteran to 
provide any additional information, including 
dates, locations, and names of other persons 
involved, relating to his claimed in-service 
personal assault, and then undertake any 
logical development as may become indicated.   

The Veteran should be advised that any 
additional information would be helpful to 
obtain supportive evidence of the claimed 
stressors and that he should be specific as 
possible so that an adequate search for 
corroborating information can be conducted.

3.  Then, the Veteran should then be 
scheduled for an appropriate VA examination 
to determine the nature and etiology of any 
acquired psychiatric disorders.

A copy of the claims file should be made 
available to the examiner for review in 
conjunction with the examination, including 
the Veteran's reported in-service assault and 
all lay statements discussing the occurrence 
of this assault and the Veteran's behavior 
thereafter, as well as the Veteran's 
documented disciplinary measures outlined in 
his service personnel records and all post-
service psychiatric and psychological 
evaluations and treatment.  The examiner 
should indicate on the report that the claims 
file has been reviewed.  

The examiner should opine whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any diagnosed 
acquired psychiatric disorder had its onset 
in or is otherwise attributable to service.   
The examiner is also asked to offer an 
opinion regarding the effect of the Veteran's 
reported childhood and pre-service traumatic 
experiences on the development of any 
currently-diagnosed psychiatric disorder.

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any currently diagnosed lower 
back disorder, to include its potential 
relationship to service.  

A copy of the claims file should be made 
available to the examiner for review in 
conjunction with the examination, including 
the Veteran's July 1, 1981 complaint of pack 
pain, his first post-service report back pain 
in 1999, the treatment records associated 
with the Veteran's 2000 motor vehicle 
accident, and subsequent treatment records 
chronicling the Veteran's back disorder.  The 
examiner should indicate on the report that 
the claims file  has been reviewed.  

The examiner should opine whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any diagnosed 
lower back disorder had its onset in or is 
otherwise attributable to service.  The 
examiner should also comment on the 2006 MRI 
report of record that finds evidence that the 
Veteran sustained a back injury when he was 
between the ages of 15 and 25 when providing 
supporting rationale for any opinion 
expressed.

If the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why that 
is so be included.

5.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims. If any action remains 
adverse to the Veteran, provide him and his 
attorney with a supplemental statement of the 
case and allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

